Citation Nr: 0123191	
Decision Date: 09/24/01    Archive Date: 10/02/01

DOCKET NO.  01-06 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for sinusitis, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel



INTRODUCTION

The veteran had active service from January 1943 to January 
1946.

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal of a March 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which continued a disability rating of 10 
percent for the veteran's sinusitis. 


REMAND

In response to his claim for an increased evaluation, the 
veteran was provided a VA examination in February 2001.  The 
veteran contends that he had difficulty understanding the 
examiner and she had difficulty understanding him.  The 
veteran's representative contends that the February 2001 
examination report is inadequate for rating purposes because 
the examiner failed to review the veteran's claims folder.  

VA's duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment and prior 
examinations.  Green v. Derwinski, 1 Vet.App. 121 (1991).  A 
medical examination must specifically address pertinent 
issues, and the silence of an examiner cannot be relied upon 
as evidence against a claim.  Wisch v. Brown, 8 Vet.App. 139 
(1995).  

The record reflects that the veteran's claims folder was not 
made available to the examiner for review.  The examination 
report does not reflect consideration of the veteran's 
pertinent medical history nor does it include an assessment 
of the frequency and severity of the veteran's episodes of 
sinusitis.  Therefore, the Board agrees that the examination 
report is not adequate for rating purposes.

The Board further notes that although the RO has considered 
the veteran's claim under the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
it has not had an opportunity to consider the claim in light 
of the regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), which were published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

In light of these circumstances, this case is REMANDED to the 
RO for the following actions:

1.  The RO should obtain from the veteran 
the names, addresses and approximate 
dates of treatment or evaluation for all 
medical care providers, VA and private, 
who have treated or evaluated him for his 
sinusitis in recent years.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain a copy of all identified 
records not already associated with the 
claims file.  In any event, the RO should 
obtain a copy of any VA records 
pertaining to treatment or evaluation of 
the veteran's sinusitis since February 
2001.

2.  If the RO is unsuccessful in 
obtaining any identified VA treatment 
records, it should continue its efforts 
to obtain those records until the records 
are obtained, it is determined that the 
records do not exist, or it is determined 
that further efforts to obtain the 
records would be futile.

3.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide a copy of the outstanding 
records.

4.  Then, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of the veteran's sinusitis.  The veteran 
should be properly notified of the date, 
time, and place of the examination in 
writing, and a copy of the notification 
letter should be included in the claims 
folder.  The claims folder, to include a 
copy of this Remand, must be made 
available to and reviewed by the 
examiner.

The examiner should obtain a detailed 
history regarding the frequency and 
severity (incapacitating and non- 
incapacitating episodes) of the 
sinusitis, to specifically include a 
discussion of any episodes of sinusitis 
for which antibiotics were required.  The 
examiner should also identify, to the 
extent possible, the complaints, symptoms 
and findings attributable to the 
sinusitis versus any other respiratory or 
nasal disorders.  The examiner should 
also provide an opinion concerning the 
impact of the disability on the veteran's 
ability to work.  A complete rationale 
for all opinions expressed should be 
included in the examination report.

5.  Then, the RO should review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  Then, the RO should undertake any 
further action it determines is required 
to comply with the notice and duty to 
assist requirements of the VCAA and the 
implementing regulations.

6.  When the above development has been 
completed, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction or a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and his 
representative should be issued a 
supplemental statement of the case (SSOC) 
and afforded an appropriate opportunity 
to respond.  If a new issue is addressed 
in the SSOC, the veteran should be 
informed of the requirements to perfect 
an appeal with respect to the new issue.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand the Board 
intimates no opinion, either factual or legal, as to any 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory 






Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




